Jones, Judge:
This claim was filed before the Attorney General of West Virginia on the 27th day of November, 1964. Evidence was taken on the 8th and 13th days of January, 1965, and the claim was submitted for decision on the latter date. No action having been taken prior to the creation of this Court, the claim was set down for further hearing on the 30th day of October, 1967, and at that time it was submitted for decision upon the record theretofore made.
By contract dated August 29, 1962, the Department of Commerce of the State of West Virginia employed International Fair Consultants, Inc., to furnish certain architectural, landscaping design and layout, and engineering services for the erection, construction, equipping and landscaping of an exhibition pavilion on the grounds of the New York World’s Fair. By subcontract dated August 29, 1962, entered into with the knowledge and consent of the Department of Commerce, International Fair Consultants, Inc., employed the claimants to furnish all the architectural, landscaping and related services provided for in the prime contract.
*6The claimants proceeded to furnish the required services, but during the course of their employment, the State of West Virginia cancelled the International Fair Consultants, Inc., contract, and by letter dated April 21, 1964, informed the claimants that the termination of that contract in no way affected their position as architects of record for the Pavilion and that all payments due the claimants under their contract would be forthcoming. Accordingly, the claimants continued to perform the services contracted for .and rendered statements for such services, part of which were paid. The invoices which were not paid and which constitute their claim, total the sum of $23,582.15.
Four witnesses were produced by the claimants and their testimony carefully details and describes the services performed and expenses incurred in pursuance of the agreement. The Department of Commerce produced no witnesses and in no way contradicts the claim. The Court is of opinion that the claim is supported by clear and convincing proof, and there being nothing more than token resistance on the part of the Department of Commerce, the Court hereby awards to the claimants the sum of $23,582.15.-
Singleton, Judge, did not participate in this decision.